     Case 2:19-cv-00721-RFB-DJA Document 13 Filed 07/01/20 Page 1 of 2



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     STEPHEN R F KERN, JR.,                               Case No. 2:19-cv-00721-RFB-DJA
4                                           Plaintiff                    ORDER
5            v.
6     JAMES DZURENDA et al.,
7                                       Defendants
8
9           Plaintiff has filed a motion to amend his complaint to list Brian Williams and Officer

10   Bradburn as defendants in the case. 1 (ECF No. 8). Defendants have filed a motion to

11   extend the stay for another 90 days. (ECF No. 12).

12          The Court denies the motion to list new defendants in the case (ECF No. 8) without

13   prejudice.   The screening order demonstrates that Officer Bradburn is already a

14   defendant in the case and that claims are proceeding against him. (See ECF No. 9 at 6).

15   The Court denies the motion to list Brian Williams as a defendant in the case because

16   there are no allegations in the complaint against him. (See ECF No. 10).

17          The Court grants the motion to extend the stay (ECF No. 12) in part. The Court

18   extends the stay until two days after the inmate early mediation conference takes place.

19   The status report is also due on that date. During this stay period and until the Court lifts

20   the stay, no other pleadings or papers may be filed in this case, and the parties may not

21   engage in any discovery, nor are the parties required to respond to any paper filed in

22   violation of the stay unless specifically ordered by the Court to do so.

23          For the foregoing reasons, it is ordered that the motion to amend (ECF No. 8) is

24   denied without prejudice.

25          It is further ordered that the stay is extended until two days after the inmate early

26   mediation conference.

27
28          1Plaintiff seeks to simply add these individuals as defendants in name only but
     does not seek to bring any new allegations against them. (ECF No. 8).
     Case 2:19-cv-00721-RFB-DJA Document 13 Filed 07/01/20 Page 2 of 2



1          It is further ordered that the Office of the Attorney General will file the report form
2    regarding the results of the stay two days after the inmate early mediation conference.
3
4          DATED THIS 30th day of June 2020.
5
6                                              UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
